18-1891-cr
United States v. Thomas

                               UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 30th day of September, two thousand nineteen.

PRESENT:           JOSÉ A. CABRANES,
                   GERARD E. LYNCH,
                   CHRISTOPHER F. DRONEY,
                                Circuit Judges.


UNITED STATES OF AMERICA,

                          Appellee,                      18-1891-cr

                          v.

BRETT THOMAS,

                          Defendant-Appellant.


FOR APPELLEE:                                         Elizabeth C. Coombe, First Assistant
                                                      United States Attorney, for Grant C.
                                                      Jaquith, United States Attorney, Northern
                                                      District of New York, Albany, NY.

FOR DEFENDANT-APPELLANT:                              James L. Riotto II, Law Office of James
                                                      L. Riotto II, Rochester, NY.




                                                  1
      Appeal from a December 27, 2017 order of the United States District Court for the
Northern District of New York (Frederick J. Scullin, Jr., Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the order of the District Court be and hereby is
AFFIRMED.

        Defendant-Appellant Brett Thomas (“Thomas”) appeals from a December 27, 2017 order of
the District Court denying his pretrial motion to suppress physical evidence and post-arrest
statements obtained during an investigatory stop on June 9, 2016. Specifically, Thomas argues that
the District Court erred in failing to suppress bags containing 110 pounds of marijuana, as well as a
statement admitting that he had transported between 50 and 100 pounds of marijuana through the
area approximately ten other times. We assume the parties’ familiarity with the underlying facts,
procedural history of the case, and issues on appeal.

         “On appeal from a denial of a suppression motion, we review a district court’s findings of
fact for clear error, and its resolution of questions of law and mixed questions of law and fact de
novo.” United States v. Gomez, 877 F.3d 76, 85 (2d Cir. 2017). After reviewing the record, we affirm the
order denying Thomas’s motion for substantially the reasons given by the District Court in its
thorough December 27, 2017 “Memorandum-Decision and Order.” See United States v. Thomas, Case
No. 5:16-cr-00271 (FJS), ECF No. 51.

        We have reviewed all of the remaining arguments raised by Thomas on appeal and find them
to be without merit. For the foregoing reasons, we AFFIRM the December 27, 2017 order of the
District Court.


                                                        FOR THE COURT:
                                                        Catherine O’Hagan Wolfe, Clerk of Court




                                                   2